Citation Nr: 9924315	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-03 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder and 
schizophrenia.

3.  Entitlement to service connection for hyperthyroidism.

4.  Entitlement to service connection for liver disability.

5.  Entitlement to service connection for malaria.

6.  Entitlement to service connection for bilateral eye 
disability.

7.  Entitlement to service connection for dental disability.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for peripheral 
neuropathy.
 
10.  Entitlement to service connection for skin disability.

11.  Entitlement to service connection for cervical spine 
disability.

12.  Entitlement to service connection for thoracic spine 
disability. 

13.  Entitlement to service connection for low back 
disability.

14.  Entitlement to service connection for bilateral foot 
disability.

15.  Entitlement to service connection for bilateral arm 
disability.

16.  Entitlement to service connection for bilateral wrist 
disability.

17.  Entitlement to service connection for bilateral hand 
disability.

18.  Entitlement to service connection for bilateral knee 
disability.

19.  Entitlement to service connection for bilateral ankle 
disability.

20.  Entitlement to service connection for arthritis.

21.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The veteran's claims were remanded by the Board in September 
1998 in order that the veteran could be provided hearings 
before a hearing officer and before a Member of the Board.  
In a February 1999 statement, the veteran canceled all of his 
hearing requests and requested that his claims be returned to 
the Board.

The veteran was denied service connection for hyperuricism by 
rating action in September 1996.  The RO issued the veteran a 
statement of the case regarding this issue in February 1999.  
A cover letter sent to the veteran with the February 1999 
statement of the case informed the veteran of the requirement 
that he submit a substantive appeal if he desired appellate 
review of the denial of service connection for hyperuricism.  
The RO also issued a rating decision in February 1999 denying 
service connection for a brain stem tumor.  No correspondence 
has been received from the veteran since the issuance of the 
statement of the case or rating decision in February 1999, 
and neither of these issues was addressed in the written 
argument submitted by the veteran's local representative in 
April 1999.  After the case was forwarded to the Board, the 
national representative submitted an informal hearing 
presentation in June 1999 in which she incorrectly stated 
that the veteran had perfected an appeal with respect to the 
denials of service connection for hyperuricism and a brain 
stem tumor.  She did not identify her June 1999 presentation 
as a notice of disagreement or substantive appeal.  If the 
veteran is in fact seeking appellate review with respect to 
either of these denials, he should so inform the RO which 
should respond appropriately to any such communication from 
the veteran..


FINDING OF FACT

The veteran's claims for service connection for residuals of 
a head injury; for psychiatric disability, to include post-
traumatic stress disorder and schizophrenia; for 
hyperthyroidism; for liver disability; for malaria; for 
bilateral eye disability; for dental disability; for hearing 
loss; for peripheral neuropathy; for skin disability; for 
cervical spine disability; for thoracic spine disability; for 
low back disability; for bilateral foot disability; for 
bilateral arm disability; for bilateral wrist disability; for 
bilateral hand disability; for bilateral knee disability; for 
bilateral ankle disability; for arthritis; and for 
hypertension are not plausible.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of a head injury; 
for service connection for psychiatric disability, to include 
post-traumatic stress disorder and schizophrenia; for service 
connection for hyperthyroidism; for service connection for 
liver disability; for service connection for malaria; for 
service connection for bilateral eye disability; for service 
connection for dental disability; for service connection for 
hearing loss; for service connection for peripheral 
neuropathy; for service connection for skin disability; for 
service connection for cervical spine disability; for service 
connection for thoracic spine disability; for service 
connection for low back disability; for service connection 
for bilateral foot disability; for service connection for 
bilateral arm disability; for service connection for 
bilateral wrist disability; for service connection for 
bilateral hand disability; for service connection for 
bilateral knee disability; for service connection for 
bilateral ankle disability; for service connection for 
arthritis; or for service connection for hypertension.  38 
U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of § 5107(a).  For a direct service connection claim 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in[-]service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability.  Where a determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464 (1997).

The veteran seeks service connection for variety of 
disabilities.  On his examination for entrance into service 
in October 1965 the veteran gave a history of high blood 
pressure in the past, without treatment.  His blood pressure 
was normal when measured at that time.  

The veteran's service medical records reveal that in January 
1966 the veteran complained of soreness of the first finger 
of the left hand.  The diagnosis was cellulitis with abscess.  
The veteran reported injuring his back prior to service when 
he fell through a hay-frame.  He injured his back during 
service in May 1966, when he fell against a truck.  He 
complained of shooting pain in the back that did not go into 
the legs.  There was slight tenderness of the thoracic and 
lumbar spines without muscle spasm.  X-rays of the thoracic 
and lumbar spine were negative.  The veteran was treated for 
a left ankle infection of one-month duration in November 
1967.

In January 1968, immediately prior to separation from 
service, the veteran filled out a Report of Medical History.  
He denied all the listed disabilities except for high blood 
pressure.  Separation examination of the veteran revealed no 
disabilities whatsoever and revealed normal blood pressure.

The veteran was treated by a chiropractor, Robert C. Wright, 
D.C., in January 1994.  The diagnoses included acute 
subluxation of fourth and fifth lumbar vertebrae, first 
degree sprain lumbar spine ligaments, and possible bulging 
and/or herniated fourth and fifth lumbar discs.  X-rays 
revealed early lumbar degenerative joint disease.

Private medical records from M. R. Cris, D.O., reveal that 
the veteran had seborrheic keratosis on his back in April 
1994.  Dr. Cris used electrocautery and removed the lesions.  
Dr. Cris examined the veteran for hypertension in June 1996.  
The veteran reported some mild elevations in the past, but he 
had never taken any medication.  

The veteran was treated at the Columbia Orthopaedic Group 
from November 1994 to December 1995.  He was surgically 
treated for a right shoulder disability and right carpal 
tunnel syndrome.  He also had complaints of cervical spine 
pain.  

VA medical records note that the veteran continued to 
experience shoulder and hand problems after his surgeries at 
Columbia Orthopaedic Group.  Magnetic resonance imaging (MRI) 
in December 1996 demonstrated a C1-C2 mass.  The veteran was 
admitted to a VA facility in August 1997.  He gave a history 
of hypertension and denied any other medical problems.  A 
cervical tumor was removed at the VA facility in August 1997.

I.  Hypertension

With regard to the veteran's claim for service connection for 
hypertension, the Board notes that while the veteran reported 
hypertension upon entrance to service as well as upon 
discharge from service, the service medical records reveal no 
instances of high blood pressure and no diagnosis of 
hypertension.  Moreover, there is no post-service medical 
evidence suggesting the presence of hypertension in service 
or until many years thereafter or medical evidence suggesting 
that any current hypertension is etiologically related to 
service.  Therefore, the Board must conclude that this claim 
is not well grounded..  

II.  Thoracic Spine and Low Back

While the veteran was treated in service for tenderness of 
the lumbar and thoracic spines, his thoracic spine and low 
back were found to be normal on discharge examination in 
January 1968.  The post-service medical evidence of record 
includes no diagnosis of a thoracic spine disorder, no 
medical evidence suggesting the presence of low back 
disability until many years after service and no medical 
evidence suggesting that any current low back disability is 
etiologically related to service.  Therefore, these claims 
are not well grounded.  

III.  Arthritis

The medical records from the 1990's show that the veteran has 
been found to have arthritis.  However, there is no 
indication in the medical evidence of record that arthritis 
was present in service or until many years thereafter or that 
the arthritis is etiologically related to service.  
Accordingly, this claim must be denied as not well grounded.

IV.  Cervical Spine, Peripheral Neuropathy, Arms, Wrist and 
Hands

There is no medical evidence of record suggesting the 
presence of disability of the cervical spine, arms, wrists, 
or hands, including neuropathy, in service or until many 
years thereafter.  The tumor removed in August 1997 is not a 
disability at issue in this appeal, and the provisions for 
presuming service connection on an Agent Orange basis for 
acute and subacute peripheral neuropathy are not applicable 
to chronic peripheral neuropathy or to peripheral neuropathy 
initially manifested many years after service.  There is no 
medical evidence of record suggesting that any of the claimed 
disabilities are etiologically related to service.  
Therefore, the Board must also deny these claims as not well 
grounded. 

V.  Various Other Disabilities

The veteran has claimed service connection for a skin 
disability and for numerous other disabilities for which 
there is no medical evidence that the veteran has any current 
disability.  As noted above, a well-grounded claim requires 
competent evidence of a current disability.  While the 
veteran did experience a skin condition in April 1994, the 
lesions were removed and there is no competent evidence of 
residuals or recurrence of the skin condition.  Since there 
is no competent evidence of residuals a head injury; a 
psychiatric disability, including post-traumatic stress 
disorder and schizophrenia; hyperthyroidism; a liver 
disability; malaria; a bilateral eye disability; a dental 
disability; hearing loss; a skin disability; a bilateral foot 
disability; a bilateral knee disability; or a bilateral ankle 
disability; these claims are not well grounded and must be 
denied.


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder and schizophrenia, 
is denied.

Entitlement to service connection for hyperthyroidism is 
denied.

Entitlement to service connection for liver disability is 
denied.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for bilateral eye 
disability is denied.

Entitlement to service connection for dental disability is 
denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.
 
Entitlement to service connection for skin disability is 
denied.

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for thoracic spine 
disability is denied. 

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for bilateral foot 
disability is denied.

Entitlement to service connection for bilateral arm 
disability is denied.

Entitlement to service connection for bilateral wrist 
disability is denied.

Entitlement to service connection for bilateral hand 
disability is denied.

Entitlement to service connection for bilateral knee 
disability is denied.

Entitlement to service connection for bilateral ankle 
disability is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for hypertension is denied.

		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

